DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/20 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US. Patent No. 4,897,536) in view of Kim (US 2016/0006912).
Regarding claim 1; Miyoshi discloses a light source-integrated lens assembly, comprising:
a lens (41 @ figure 3) including a first through hole (43 @ figure 4) at its center along an optical axis (42 @ figure 4) thereof;
an internal light shielding member (44 @ figure 4) including a second through hole (45 @ figure 4) at its center along the optical axis (42 @ figure 4) and the front surface facing a target object (S @ figure 4); and
a light emitting element (30 @ figure 1) configured to emit light to the target object (S @ figure 4), wherein the internal light shielding member (44 @ figure 4) is fitted into the first through hole (43 @ figure 4) of the lens (41 @ figure 4) and the light emitting element (30 @ figure 4) is fitted into the second through hole (45 @ figure 4) of the internal light shielding member (44  @figure 4) to form a single integrated unit (figure 4),
the lens (41 @ figure 4) is configured to receive light emitted from the light emitting element (30 @ figure 4) and diffused and reflected from inside the target object (S, S’ @ figure 4), and
when the internal light shielding member (44 @ figure 4) is brought into contact with a surface of the target object (S @ figure 4), the internal light shielding member (44 @ figure 4) is configured to prevent light emitted from the light emitting element (30 @ figure 4) and directly reflected at the 

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Miyoshi discloses all of feature of claimed invention except for a first protrusion that protrudes from a front surface of the lens. However, Kim teaches that it is known in the art to provide a first protrusion (111, 110 @ figure 2) of a housing (100 @ figure 2 and paragraph [0021]: e.g., the housing 100 can be configured to protect various internally-installed components of the camera module 1000 and to shield internally-generated electromagnetic waves from being emitted to an outside) that protrudes from a front surface of the lens (a lens barrel [200 @ figure 2]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine light source-integrated lens assembly of Miyoshi with a first protrusion that protrudes from a front surface of the lens as taught by Kim for the purpose of improving stability of focus and protecting internally-generated electromagnetic waves from being emitted to an outside.
Regarding claim 2; Miyoshi in view of Kim combination discloses all of feature of claimed invention except for at least the first protrusion of the internal light shielding member is formed of an elastic material. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine light source-integrated lens assembly of Miyoshi with limitation above for compressed and interposed force between the first step surface and the second step surface, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8; Miyoshi discloses the light source-integrated lens assemblies (30, 47, 44, 41 @ figure 4) are arranged in an array of a predetermined pattern (figure 4) on a two-dimensional plane.
Regarding claim 9; Miyoshi discloses an optical apparatus (e.g., optical axis displacement sensor with cylindrical lens mean (abstract) comprises 30, 32, 34 @ figure 4) comprising the light source-integrated lens assembly (30, 47, 44, 41 @ figure 4).
Regarding claim 10; Miyoshi discloses an optical apparatus (abstract: e.g., optical axis displacement sensor with cylindrical lens mean comprises 30, 32, 34 @ figure 4) comprising the light source-integrated lens assembly array (30, 47, 44, 41 @ figure 4).


Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious light source-integrated lens assembly comprising all the specific elements with the specific combination wherein an outer diameter of the internal light shielding member is substantially same as an inner diameter of the first through hole, and an outer diameter of the light emitting element is substantially same as an inner diameter of the internal light shielding member in set forth of claim 3.
The prior art of record, taken alone or in combination, fails discloses or render obvious light source-integrated lens assembly comprising all the specific elements with the specific combination including further comprising an external light shielding member surrounding an outer circumference of the lens, the external light shielding member including a second protrusion that protrudes from the front surface of the lens, wherein when the external light shielding member is brought into contact with the surface of the target object, the external light shielding member is configured to prevent external light or ambient light from being incident on the lens in set forth of claim 4.

Claims 11-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, taken alone or in combination, fails discloses or render obvious light source-integrated lens assembly comprising all the specific elements with the specific combination including an outer diameter of the internal light shielding member is substantially same as an inner diameter of the first through hole, an outer diameter of the light emitting element is substantially same as an inner diameter of the internal light shielding member, and the internal light shielding member is fitted into the first through hole of the lens and the light emitting element is fitted into the second through hole of the internal light shielding member such that the light emitting element, the internal light shielding member, and the lens are integrated into a single unit in a concentric manner centering around the optical axis in set forth of claim 11, wherein dependent claims 12-21 are allowable by virtue of dependency on the allowed claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Jung et al (2014/0368723) discloses a lens module including: a plurality of lenses; and a plurality of interval maintaining members disposed between the plurality of lenses, respectively, and having light-shielding holes formed therein.
2) Chou (2013/0279031) discloses the lens retainer defines a circular hole with internal threads.  The lens module forms external threads threadedly engaging with the internal threads.  An adhesive is coated between the external and internal threads.
3) Lee et al discloses the lens barrel includes a first body and an extending part, and a first step surface formed between the first body and the extending part.  The lens holder includes a second body, a shielding annular protrusion extends inwardly from the second body, the shielding annular includes a second step surface.
4) Ueyama (2002/0167652) discloses the optical instrument includes a two-sided telecentric optical system having a first lens disposed adjacent an entrance end of a lens barrel, and a second lens disposed adjacent an exit end of the lens barrel, and an aperture stop disposed adjacent a meeting point of a rearward focus of the first lens and a forward focus of the second lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 15, 2021


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886